Citation Nr: 1524587	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-34 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Detroit, Michigan Department of Veteran Affairs (VA) Regional Office (RO) that continued a 0 percent rating for the bilateral hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that further development of medical evidence is needed for proper appellate consideration of this claim.  The most recent VA audiological evaluation of the Veteran in the record was conducted in December 2012, and found (in pertinent part) the left ear puretone threshold average at the relevant frequencies was 93 decibels, while speech discrimination was 96 percent.  These findings appear facially inconsistent; the examiner noted that the puretone test results were invalid, that the Veteran had a hearing loss that required medical attention, and that a comparison of the findings with prior studies did not show the natural progression of a noise induced hearing loss (which is service connected).  In June 2013, the Veteran alleged that he had a "substantial increase in hearing loss" to the point that he had to have an appointment with an ear, nose and throat (ENT) specialist.  January 2013 VA records show the Veteran was found to have a left tympanic membrane perforation with ossicular erosion.  The ENT specialist opined that the perforation may account for some of the change in the Veteran's hearing acuity.  Given that the December 2012 VA examination is not adequate for rating purposes, the allegation of worsening, and the length of the intervening period since the Veteran was last examined, the Board finds a contemporaneous examination to assess the severity of his hearing loss is necessary.

Furthermore, potentially pertinent treatment records appear to be outstanding.  The most recent VA treatment records in the record are dated in July 2013, and the Veteran has indicated (see June 2013 notice of disagreement) that he was to have a follow-up ENT appointment sometime in January 2014.  He also receives ongoing treatment for his hearing loss from VA providers (likely including periodic audiometry given the disability picture presented).  Records of any private consultations and treatment for hearing loss must also be sought, as potentially pertinent evidence that is outstanding.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he has received for hearing loss since July 2013, and to provide the authorizations necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete updated records of all such evaluations or treatment from the providers identify, specifically including updated records of all VA evaluations and treatment.  

2. The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with this claim.  In addition to reporting the audiometric findings the examiner should also elicit from the Veteran an account of the impact his hearing loss has on occupational and daily activity functioning, and comment (with supporting rationale) on whether the functional impairment described is consistent with the extent of hearing loss found on audiometry.  

The examiner is asked to also review all audiometry in the record (conducted during the pendency of the instant claim) and comment on any inconsistencies in the findings noted (in comparison to other studies or discrepancies between puretone threshold findings and speech discrimination scores.

The examiner should include rationale with all opinions.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

